Citation Nr: 9927968	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to July 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO) which, 
inter alia, denied an evaluation in excess of 30 percent for 
bronchial asthma and a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  In May 1997, the Board remanded this matter 
for additional development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no indication in the objective medical evidence 
of record to establish the presence of frequent asthma 
attacks, marked or severe dyspnea on exertion, loss of 
weight, or other evidence of severe impairment of health. 

3.  Pulmonary testing conducted in July 1997 showed FEV-1 of 
63 percent predicted and FEV-1/FVC of 98 percent predicted.  

4.  There is no medical evidence of record to establish that 
the veteran has FEV or FEV-1/FVC-1 of 55-percent predicted or 
less, monthly visits to a physician for required care of 
exacerbations of asthma; or intermittent or daily use of 
systemic (oral or parenteral) corticosteroids or immuno-
suppressive medications.

5.  The evidence does not show that the veteran's service-
connected bronchial asthma presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.

6.  Service connection is in effect for the following 
disabilities:  bronchial asthma (rated as 30 percent 
disabling); reactive depressive neurosis (rated as 30 percent 
disabling); and chronic sinusitis (rated as 10 percent 
disabling); the veteran's combined disability rating is 60 
percent.

7.  His service-connected disabilities are not so severe as 
to preclude gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic 
Code 6602 (1996); 61 Fed. Reg. 46,729 (1996) (codified at 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998)).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
well-grounded within the meaning of 38 U.S.C.A. 5107.  Since 
he has submitted well-grounded claims, VA has a duty to 
assist in the development of facts pertinent to the claims.  
38 U.S.C.A. 5107(a).  Consistent with such duty, the Board 
remanded this matter in May 1997 for additional development 
of the evidence.  A review of the record indicates that the 
development requested by the Board has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
Board finds that the veteran has not identified any 
outstanding, relevant evidence which may support his claims.  
Thus, the Board is satisfied that all relevant facts have 
been adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist.  
38 U.S.C.A. § 5107(a).

In that regard, the Board notes that the veteran's 
representative has argued that the most recent VA 
examinations were inadequate because the examiners failed to 
indicate that they reviewed the veteran's claims folder.  A 
review of the record shows that the June 1997 VA pulmonary 
and psychiatric examination reports are, in fact, negative 
for affirmative references to the veteran's claims folder.  
However, as these reports otherwise provide sufficient 
reference to the pertinent schedular criteria, the Board 
finds that such fact does not necessarily render the 
examinations inadequate.  In any event, the Board observes 
that in referring the matter to the VA Medical Center, the RO 
indicated that the veteran's folder was to be furnished to 
the examiners.  Thus, although the examiners did not 
affirmatively indicate that they were provided with the 
claims folder, it appears that it was present at the time.

With respect to the July 1997 VA Ear, Nose, and Throat 
examination, the Board notes that the examiner indicated that 
he did not have the veteran's claims folder at the time of 
the examination.  However, he also indicated that the veteran 
had been well known to him for the past several years; it is 
apparent from the examination report that the examiner was 
familiar with the veteran' medical history.  In any event, 
the record contains an August 1997 addendum in which the 
examiner indicated that he had reviewed the veteran's claims 
folder.  It appears that the veteran's representative may 
have overlooked this document.  Thus, the Board finds that a 
remand for a new examination is not warranted.

The Board also notes that the veteran's representative has 
requested that his matter be remanded as the RO did not 
document its consideration of 38 C.F.R.§§ 3.321(b)(1).  In 
fact, the September 1998 supplemental statement of the case 
indicates that the RO did consider an extra-schedular 
evaluation, both with respect to the veteran's claim for an 
increased rating for bronchial asthma and in connection with 
his claim for a total rating based on individual 
unemployability.  Thus, the Board finds that the assertions 
of the veteran's representative do not provide a basis on 
which to remand this matter again.

The veteran's representative has also argued that a remand is 
warranted as "there is no indication that the change in the 
regulations with regard to psychiatric conditions were [sic] 
considered in the veteran's case."  However, again, the 
Board observes that RO consideration of the amended criteria 
pertaining to mental disorders is evident from a review of 
the September 1998 supplemental statement of the case.  Thus, 
the Board finds that the assertions of the veteran's 
representative do not provide a basis on which to remand this 
matter again.

I.  Factual Background

A review of the claims folder shows that the veteran was 
medically discharged from service for chronic bronchial 
asthma.  His service medical records show that his treating 
physicians determined that his condition had existed prior to 
service and had not been aggravated therein.  

In August 1943, the veteran submitted a claim of service 
connection for bronchial asthma.  By October 1943 rating 
decision, the RO denied his claim on the basis that such 
condition had existed prior to service and had not been 
aggravated therein.  The veteran appealed the RO 
determination, arguing that his condition had become much 
worse in service.

Pursuant to additional development by the Board in a June 
1944 remand, by March 1945 rating decision, the RO granted 
service connection for chronic bronchitis with history of 
asthma, and assigned it a 10 percent rating.  In addition, 
service connection was granted for chronic sinusitis.  

In October 1947, the veteran was hospitalized with the chief 
complaint of asthma for the past four years.  He stated that 
strong smells aggravated his asthma and that he usually lost 
weight in the spring due to his symptoms, although he 
regained his lost weight every fall.  He stated that his 
normal weight was 155 pounds.  The diagnosis on discharge 
included chronic bronchial asthma due to unknown airborne 
summer offender responsible for summer asthma and house dust 
responsible for winter symptoms.

By December 1947 rating decision, the RO increased the rating 
for the veteran's bronchial asthma to 30 percent.  Despite 
several subsequent claims for an increased rating, the 30 
percent rating has remained in effect to date; as such, it is 
protected from reduction.  38 C.F.R. 3.951(b) (1998).  

The veteran submitted his most recent request for increased 
rating for bronchial asthma and sinusitis in July 1994, 
claiming that he had asthmatic attacks with any amount of 
exertion, and that he used a nebulizer "constantly."

In support of his claim, the RO obtained VA outpatient 
treatment records for the period of April 1993 to September 
1994 which showed treatment for numerous medical conditions, 
including diabetes mellitus, sinusitis, headaches, hearing 
loss, dermatitis, and a left shoulder disability.  He was 
also seen in the nutrition clinic for instructions in 
reducing his weight which ranged from 202 to 212; a 
nutritionist indicated that the veteran's weight was 121 
percent of his ideal body weight.  The records also show that 
he was treated on one occasion for asthma in May 1993, at 
which time he stated that his nebulizer was broken and he had 
shortness of breath.  

In December 1994, the veteran underwent VA medical 
examination.  He reported that he had developed asthma in 
service as a result of participating in "chemical warfare."  
Post-service, he stated that he had been forced to retire in 
1976; he explained that he had a scarred left lung which 
"brought it to emphysema."  He indicated that he had 
stopped working entirely in 1993.  With respect to current 
symptoms, he reported left lower posterior chest pain and 
daily shortness of breath spells.  He also reported a history 
of a cough with yellow sputum and stated that he could walk 
only 25 to 30 yards before becoming short of breath.  He 
stated that he used a nebulizer.  On physical examination, 
his weight was 212 pounds.  His chest exhibited a few 
rhonchi, but no rales or wheezes were heard.  The examiner 
noted that there was no evidence of cor pulmonale, 
indications of cyanosis or clubbing of the extremities, or 
infectious disease.  The impression was obesity and bronchial 
asthma, by history.

At a December 1994 VA psychiatric examination, the veteran 
reported that, following his discharge from service, he 
worked for more than 20 years as a foreman for the Port of 
Lake Charles.  He stated that he had to retire on a medical 
disability from that job due to diabetes and severe breathing 
problems caused by chronic obstructive pulmonary disease.  
However, he indicated that he did not like being retired so 
he found another physically easier job and worked there until 
1992 when he turned 70 years old.  The impression was 
reactive depression, reportedly slightly worse than before.

In February 1995, the veteran was hospitalized for a 
septoplasty and cauterization of the inferior turbinates.  
Review of systems showed some subjective shortness of breath 
but was otherwise normal.  A chest X-ray showed chronic lung 
disease.  The admission diagnoses included asthma, as well as 
chronic obstructive pulmonary disease (COPD), secondary to 
tobacco abuse.  

By March 1995 rating decision, the RO denied a rating in 
excess of 30 for bronchial asthma and a TDIU due to service-
connected disabilities.  The RO also granted a 30 percent 
rating for reactive depressive neurosis and denied a rating 
in excess of 10 percent for sinusitis.

In June 1995, the veteran appealed the RO denial of an 
increased rating for asthma and a TDIU.  In his substantive 
appeal, he argued that he met the criteria for a 60 percent 
rating as he had two to three attacks of severe asthma 
weekly.  He stated that he became very weak as a result of 
the attacks and was usually incapacitated the entire day.  He 
stated that it seemed as if he never had more than one or two 
days rest in between attacks.  He also claimed that the 
attacks made it impossible for him to work.

Pursuant to the Board's May 1997 remand instructions, the RO 
obtained additional VA outpatient treatment records for the 
period of September 1994 to March 1997.  These records show 
treatment for numerous medical conditions, but not bronchial 
asthma.  Included in these records is a January 1996 
hospitalization report showing that he had been admitted for 
control of his diabetes.  On admission, the veteran had no 
complaints.  The examiner noted that the veteran had a 
history of smoking, as well as COPD.  Physical examination 
showed that the chest was bilaterally symmetrical, moving 
equally on both sides on auscultation.  The breath sounds 
were present with no foreign sounds audible.  The diagnoses 
on discharge included COPD.  The medication list included an 
Albuterol inhaler, and his employment status on discharge was 
"status post hospitalization."

On June 1997 VA psychiatric examination, the veteran reported 
that his sleep was restless and indicated that he became 
upset easily.  He stated that he could no longer do yard work 
like he used to and claimed that he couldn't work due to 
weakness and shortness of breath.  He stated that he 
typically watched TV, read the newspapers, and went to church 
regularly, but that he rarely drove.  The diagnosis was 
depressive disorder, not otherwise specified and history of 
asthma and diabetes.  A GAF of 65 (some mild symptoms, e.g., 
depressed mood and mild insomnia) was assigned.  The examiner 
opined that the veteran's current level of compensated 
occupational and social impairment due to the depression was 
appropriate.  

Also in June 1997, the veteran underwent VA pulmonary 
examination.  He reported to the examiner that he was 60 
percent service-connected for bronchial asthma and claimed 
that he had shortness of breath after walking 11/2 blocks.  He 
also stated that he had daily asthma attacks and took Theo-
Dur as needed, as well as a nebulizer.  He denied a history 
of weight loss due to asthma.  On objective examination, the 
veteran's chest was clear to auscultation with no rales or 
wheezes.  There was no evidence of an active or inactive 
malignant process.  X-ray examination showed chronic changes 
with nodular lesion in the right lung base and apex.  CT scan 
of the chest showed the lung parenchyma appeared normal with 
no evidence of a mass.  There was no evidence of hilar or 
mediastinal adenopathy or enlarged subcranial lymph nodes.  
Pulmonary function testing showed FVC to be 66 of predicted 
value; FEV1 was 63 of predicted value; FEV1/FVC was 98 
percent of predicted value.  The examiner characterized the 
pulmonary function test as showing a moderate restrictive 
pattern.  The diagnosis was bronchial asthma.  The examiner 
indicated that the veteran's asthma moderately limited his 
ability to work.  He felt that the veteran was unable to 
perform strenuous physical activity due to asthma.

On VA ear, nose, and throat examination in July 1997, the 
veteran reported pain in the left cheek, nasal congestion, 
and headaches.  He also stated that he had asthma attacks 
daily and that he quit working in 1993 because his asthma and 
sinuses were aggravated by his job as a grass cutter.  On 
examination, his weight was 214 pounds.  His nose, vestibules 
and septum were normal.  The inferior turbinates were clear, 
as were the middle meati and middle and superior turbinates.  
The sinuses were also clear.  CT scan of the sinuses showed 
very minimal chronic sinusitis in the ethmoid area; the 
antrum, frontal sinus and sphenoids were clear.  The examiner 
concluded that he did not think the veteran was disabled from 
employment as a result of his sinuses.  He indicated that 
although the veteran may be unable to cut grass, there were 
other jobs that he could perform irrespective of age.  

II.  Increased rating for bronchial asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The U.S. Court of Appeals 
for Veterans Claims (the Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's bronchial asthma has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Prior to October 7, 1996, a 30 percent rating was 
warranted under Code 6602 for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks.  The next schedular 
evaluation of 60 percent required severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Code 6602 (1996).

During the pendency of the veteran's appeal, the VA amended 
the schedular criteria for evaluating respiratory disorders, 
including Diagnostic Code 6602, effective on October 7, 1996.  
Under the new criteria, a 30 percent evaluation is warranted 
for bronchial asthma where any of these conditions is 
manifested by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC 
of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 
40-55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602 (1998).

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  A review of the claims folder indicates that the RO 
has considered the veteran's entitlement to an increased 
rating under both the old and new criteria.  Therefore, the 
Board will apply the most favorable of the foregoing criteria 
in evaluating the veteran's claim.

In the instant case, the veteran contends that his service-
connected bronchial asthma is more severe than the current 30 
percent evaluation indicates.  Specifically, claims that he 
has two or three severe attacks of asthma weekly; he states 
that these attacks incapacitate him for at least one day.  He 
states that he uses an inhaler "constantly" and experiences 
shortness of breath after walking 11/2 half blocks.  On careful 
review of the evidence of record, however, the Board 
concludes that an evaluation in excess of 30 percent is not 
warranted.

As noted, a 30 percent evaluation under the old criteria 
contemplated asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  To obtain the next higher rating of 60 
percent under the old criteria, it would have to be shown 
that the veteran experienced frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, with more 
than light manual labor precluded.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

In this case, the Board finds that a 30 percent rating most 
accurately describes the veteran's current level of 
disability due to his asthma.  While he has reported two to 
three severe asthma attacks weekly, the medical evidence of 
record does not confirm such frequency or severity.  Rather, 
VA clinical records for the period of April 1993 to March 
1997 document only one occasion in which the veteran sought 
treatment for asthma.  None of these clinical records show 
any indication of marked dyspnea on exertion between attacks 
or that his asthma precluded him from doing more than light 
labor.  Likewise, on most recent VA medical examination in 
July 1997, although the veteran reported shortness of breath 
on walking and daily severe asthma attacks, the examiner 
concluded that the veteran's asthma was productive of 
moderate disability precluding only strenuous physical 
activity.  Accordingly, the criteria for an increased rating 
under the old criteria is not warranted.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

With respect to the new criteria, it is noted that pulmonary 
function tests conducted in June 1997 showed that FEV1 was 63 
of predicted value and FEV1/FVC was 98 percent of predicted 
value.  These results are contemplated within the amended 
criteria for a 30 percent rating.  The veteran has also 
reported that he uses daily inhalational therapy, another of 
the requirements for a 30 percent rating.  However, none of 
the requirements for a 60 percent rating have been met.  
Again, the results of his pulmonary function tests do not 
meet the requirements for a 60 percent rating under the 
amended criteria.  The veteran has an FEV-1 and an FEV-1/FVC 
greater than 55 percent of predicted.  Moreover, although he 
claims to experience daily severe asthma attacks which leave 
him weak and incapacitated for at least one day, it is clear 
from a review of the objective evidence of record that the 
schedular criteria for a rating higher than 60 percent have 
not been met.  There is no indication in the objective 
medical evidence of record to establish the presence of very 
frequent asthma attacks, severe dyspnea on slight exertion, 
marked loss of weight, or other evidence of severe impairment 
of health.  The evidence of record consistently describes him 
as well developed and somewhat obese and the record is devoid 
of objective evidence of severe dyspnea.  The Board has 
considered the veteran's subjective statements, but finds the 
objective medical evidence to be more probative and credible.  
Finally, although the record indicates that the veteran uses 
an inhaler, there is no evidence, and he does not contend 
otherwise, that he requires daily use of systemic high dose 
corticosteroids or immuno-suppressive medications for control 
of his asthma.  Thus, an increased rating is not warranted 
under the amended criteria.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1998).  

An extraschedular evaluation with regard to the veteran's 
service-connected bronchial asthma has also been considered.  
In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization to render impractical application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

After careful consideration, the Board finds that the 
schedular evaluations in this case are not inadequate.  While 
a higher rating -- up to 100 percent -- is provided for 
certain manifestations of bronchial asthma, the medical 
evidence reflects that such manifestations are not present in 
this case.  The Board further finds no evidence of an 
exceptional disability picture here.  The veteran's pulmonary 
function test results have been interpreted as showing 
function contemplated by the 30 percent rating.  In addition, 
there is no evidence of frequent treatment, much less periods 
of hospitalization, due to his service-connected disability; 
he has made no assertions to that effect.  

Likewise, concerning the effect on employment, the Board 
notes that, although the veteran indicated his former 
employment was affected by his asthma, the medical evidence 
of record does not show that his asthmatic symptoms produce 
such marked interference with employment as to render 
impractical application of the regular schedular standards.  
Although according to the VA medical examiner, the veteran's 
asthma moderately interferes with his ability to work, there 
is no clinical records showing that he is unemployable.  In 
any event, the veteran's current evaluation of 30 percent 
reflects consideration of a moderate degree of impairment of 
industrial activities by reason his service-connected asthma.  

Entitlement to a TDIU due to service-connected disabilities.

As noted, disability ratings are based, as far as 
practicable, on the average impairment of earning capacity 
attributable to specific injuries or diseases.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341 (a), 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  

In this case, service connection is in effect for the 
following disabilities:  bronchial asthma (rated as 30 
percent disabling); reactive depressive neurosis (rated as 30 
percent disabling); and chronic sinusitis (rated as 10 
percent disabling); the veteran's combined disability rating 
is 60 percent.  Thus, because he does not have one service-
connected disability rated as 40 percent or more and 
sufficient additional disabilities to bring his combined 
rating to 70 percent, he does not meet the criteria for 
consideration of a total disability rating under 38 C.F.R. § 
4.16(a).  The Board notes that even if it were to consider 
that asthma and sinusitis are disabilities affecting a single 
body system, i.e. the respiratory system, and combine these 
two disabilities for purposes of 38 C.F.R. § 4.16(a), the 
veteran still does not have sufficient additional service-
connected disabilities to bring his combined rating to 70 
percent.  See 38 C.F.R. § 4.25.  

However, all veterans who are shown to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
If the veteran is unemployable due to service-connected 
disability, and the percentage requirements of 38 C.F.R. 
4.16(a) are not met, the case should be submitted to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating.  38 C.F.R. 
4.16(b).

In this case, however, although the veteran is not currently 
employed, there is no evidence of record to show that the 
manifestations of his service-connected disabilities render 
him incapable of maintaining substantially gainful 
employment, without considering his age or other impairments.  
While there are many medical records and statements provided 
by physicians in the record, no doctor has opined that the 
veteran is currently unable to engage in substantially 
gainful employment.  Thus, in the absence of evidence 
supporting the above mentioned factors, the Board finds 
referral of his case to the Director of the Compensation and 
Pension Service for consideration of a total disability 
rating based on extra-schedular factors is not warranted.  
Cf. Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.

A TDIU due to service-connected disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

